BOLIN, Judge.
Chris G. Panos and Andrew G. Panos executed an authentic act of sale wherein Robert H. Stone purchased an itemized list of equipment and stock located in a place of business known as the “Po-Boy Diner” in Shreveport, Louisiana. The *13stated purchase price was $1,450 cash. While Stone was attempting to remove some of the equipment (10 stools, a back bar assembly and counter), one of the defendants stopped him. He sued defendants for the value of these items. The lower court awarded Stone $720 and defendants appeal.
Defendants admit the contract was freely entered into and that the disputed items were listed in the act of sale. They contend they did not intend to sell the stools, counter and bar since they did not own them because they were attached to the building. Alternatively they contend the amount awarded was excessive.
Appellants cite no law which would relieve them of their obligations under the written contract. The trial court was correct in awarding plaintiff judgment for the fair value of the items defendants refused to deliver under the sales agreement.
Two experts testified to the value of the used stools, counter and bar. Mr. J. H. Hunsicker, Jr., who had sold and appraised cafe equipment for 30 years, fixed the value of the equipment at $720. The trial judge accepted his estimate and we think he was correct.
The judgment is affirmed at appellants’ cost.